Exhibit 10.38

﻿

August  5, 2016

﻿

Mr. Andrew S. Robinson

Executive Vice President

The Hanover Insurance Group, Inc.

440 Lincoln Street

Worcester, MA 01653

﻿

Dear Andrew:

﻿

In light of the pending reorganization of your current responsibilities and the
elimination of your position as Executive Vice President, President-Specialty,
Head of Corporate Development and Chief Risk Officer, you have resigned from The
Hanover.  Accordingly, this letter (the “Separation Agreement” or “Agreement”)
shall serve as written notice that your employment with The Hanover Insurance
Company, its subsidiaries and affiliates, including but not limited to The
Hanover Insurance Group, Inc. (collectively referred to herein as the “Company”)
will end as of September 1, 2016 (the “Separation Date”).  This Agreement
outlines the terms of your separation from the Company and the severance
compensation for which you will be eligible provided you agree to the terms and
conditions stated herein.  

﻿

1.



Non-Working Notice (Garden Leave).  In exchange for your execution of this
Separation Agreement, from the date hereof, up to and including September 1,
2016 (“Garden Leave Period”) you will be placed in a non-working status.  During
this Garden Leave Period, you will not be expected to perform your ordinary
duties or come into the office, but will be expected to cooperate and actively
assist with the orderly and efficient transition of your responsibilities.  You
will continue to be employed by the Company during the Garden Leave Period and
will receive your current pay and benefits.  In the event you become employed
elsewhere during your Garden Leave, your employment with the Company will be
immediately terminated, and you will be paid out the balance of your Garden
Leave in a lump sum payment on the next regularly scheduled payroll date.

﻿

2.



Compensation.  In consideration of your performance of the covenants and other
agreements set forth herein, you will be entitled to receive the following
severance compensation:

﻿

(a)



Leadership Transition Severance Payment.  Pursuant to the terms of that certain
Leadership Transition Severance Arrangement between you and the Company dated
February 23, 2016, you will receive a payment of $767,250 (1.65x your current
base salary), in a single lump sum sixty (60) days following your Separation
Date;



--------------------------------------------------------------------------------

 

(b)



Long-Term Compensation Payment.    We are mindful that you otherwise would have
vested in certain equity awards in February 2017 that now will be forfeited in
their entirety even though you have completed a meaningful portion of the
service requirement for such vesting.  In light of these circumstances, we will
pay you $375,000 (the “Long-Term Cash Award”).  The Long-Term Cash Award will be
payable in a single lump sum on March 10, 2017.  The payment of the Long-Term
Cash Award is contingent upon your compliance with the terms of this Agreement
and your written confirmation, executed immediately prior to the payment of the
Long-Term Cash Award, that you have and will continue to comply with, all
covenants and agreements to which you have previously agreed, in such form as
shall be acceptable to the Company; 

﻿

(c)



Chaucer Board Fee.  You will receive your 2016 annual Chaucer Board Fee,
pro-rated based upon the number of regularly scheduled meetings you attended
during 2016 prior to your Separation Date.  Such amount will be paid within 30
days following the Effective Date;

﻿

(d)



Outplacement Services.   The Company will provide you with up to twelve (12)
months of executive outplacement assistance; and

﻿

(e)



Financial Planning Services.  The Company will provide you a payment of $9,500
to offset costs associated with the continued provision of financial planning
services through our current provider through April 30, 2017.  Such amount will
be paid within 30 days following the Effective Date.

﻿

3.



Resignation of Officer/Director Position(s).  You hereby resign from your
officer and director positions with the Company effective on the date hereof.
 (See Exhibit A).

﻿

4.



Vacation Entitlement.  The Company will pay you for any accrued and unused
vacation time to which you are entitled as of your Separation Date.  You are not
required to sign this Agreement in order to receive your accrued and unused
vacation pay.

﻿

5.



Outstanding Long-Term Incentive Compensation Awards. 

﻿

(a)



Stock Options.  To the extent you have any outstanding, unexercised stock
options, you should review the applicable Equity Agreements (as defined below)
for an explanation of your rights with respect to such options.  This
information is available by logging on to Fidelity
NetBenefits® http://netbenefits.fidelity.com, or by contacting a Human Resources
representative. Notwithstanding the terms and conditions of the applicable
Equity Agreements, on the earlier of the Separation Date or the Effective Date
(as defined below), all outstanding but unvested stock options issued to you by
the Company shall be automatically canceled and forfeited and returned to the
Company for no consideration.

﻿



2

 

--------------------------------------------------------------------------------

 

(b)



Stock Awards/Long Term Cash Awards.  Notwithstanding the terms and conditions of
the applicable Equity Agreements, on the earlier of the Separation Date or the
Effective Date, all outstanding but unvested restricted stock units,
performance-based restricted stock units, shares of restricted stock or
long-term cash awards issued to you by the Company shall be automatically
canceled and forfeited and returned to the Company for no consideration.

﻿

Any agreements, plan documents, plans, governing resolutions of the Compensation
Committee of the Board of Directors or other agreements or documents pursuant to
which awards of any stock options, stock units or stock or other equity-based
awards of any kind were granted to you or which otherwise govern the terms of
any such awards, are herein referred to as “Equity Agreements”.

﻿

6.



Payment for Money Owed/Withholding.  You acknowledge that all monies owed to you
by the Company have been paid, including all monies owed for all hours worked,
including overtime, if applicable, and that any payments made pursuant to this
Agreement will be subject to applicable federal and state income tax withholding
and other lawful deductions.

﻿

7.



409A Compliance.  This Agreement is intended to be exempt from or to comply with
the requirements of Code Section 409A and the Treasury regulations and other
applicable guidance issued by the Treasury Department and/or the Internal
Revenue Service (collectively, “Section 409A”), and shall be interpreted and
administered consistent with such intent.  The Company shall have no obligation
to you in the event of any failure of any payment or permitted deferral under
this Agreement to comply with Section 409A.  To the extent required for
compliance with the requirements of Section 409A, references in the Agreement to
a termination of employment shall mean a “separation from service” as defined by
Section 409A.  Each payment made under this Agreement shall be designated as a
“separate payment” within the meaning of Section 409A of the Code.

﻿

8.



Employment Continuity Plan; Recoupment Policy.

﻿

(a)



On the earlier of the Separation Date or the Effective Date you shall no longer
be a participant in the Company’s Amended and Restated Employment Continuity
Plan (sometimes referred to as a “change-in-control plan”) and shall no longer
be entitled to any benefits under such plan, but this action shall not abridge
your obligations under the related Agreement Related to Non-Solicitation and
Other Matters dated November 14, 2008 (“CIC Agreement”),  which shall continue
in full force and effect in accordance with its terms; and

﻿

(b)



Nothing herein shall affect the Company’s rights or your obligations under its
Policy Regarding Recoupment of Formulae-Based Performance Compensation, to which
you consented and acknowledged by letter dated January 19, 2011.

﻿



3

 

--------------------------------------------------------------------------------

 

9.



Non-Solicitation, Non-Hire, Non-Interference, Non-Disparagement, Confidentiality
and Other Agreements.  In consideration of the payments provided for in this
Agreement and other consideration previously provided and hereby acknowledged,
you hereby confirm that you shall continue to be bound by, and shall comply
with:

﻿

(a)



the covenants, agreements and other undertakings set forth in the CIC Agreement,
including, without limitation, section 1 (relating to non-solicitation/non-hire
of employees and non-solicitation/interference with agents and customers, for a
period of two years following your Separation Date), Section 5
(non-disparagement) and section 6 (cooperation);

﻿

(b)



the covenants, agreements and other undertakings set forth in each of the Equity
Agreements;  

﻿

(c)



the covenants, agreements and other undertakings set forth in your offer letter
executed on July 11, 2006; and

﻿

(d)



the covenants, agreements and other undertakings set forth in the
Confidentiality and Non-Disclosure Agreement executed on October 15, 2015.

﻿

10.



References.  The Company will adhere to its “no reference” policy by responding
to all inquiries regarding your employment with only information related to your
dates of employment and position(s) held.  Additionally, while the Company does
not determine eligibility for unemployment benefits it will not contest your
application for such benefits.

﻿

11.



Cooperation.  You agree to be available to respond to questions and/or inquiries
and provide other information concerning matters that were within the scope of
your responsibilities during your employment with the Company.  It is
anticipated that most matters can be addressed through phone calls and/or
e-mails.  Certain matters, however, may require meetings at mutually acceptable
times and places.  You also agree to cooperate fully with the Company in
connection with any existing or future litigation involving the Company to the
extent the Company deems your cooperation necessary.  In connection with the
provision of any such litigation assistance, the Company will compensate you at
a rate equal to your base salary rate in effect as of the Separation Date and
will reimburse you for any related reasonable and necessary expenses, such as
expenses for travel, lodging, and meals.

﻿

12.



Return of Company Property.  You agree to return to the Company, no later than
the Separation Date, all property of the Company.  For purposes of this section,
“property of the Company” includes, but is not limited to:  keys, corporate
credit and calling cards, cell phone, PDA, laptop or personal computer, or any
other equipment issued to you by the Company, including, but not limited to,
books, supplies, computer programs, originals and copies of all company
documents, including customer and client lists, vendor information, financial
records and information, technical data, and any other materials, whether
prepared by you or by others, but excluding anything owned by you, individually.

﻿



4

 

--------------------------------------------------------------------------------

 

13.



Group Insurance Continuation/COBRA Benefits.  You will be receiving information
regarding your eligibility to continue your medical and dental insurance under
COBRA.  You do not have to sign this Agreement in order to access COBRA
benefits.  Nevertheless, you should go to the health insurance exchange in your
state to determine whether under your circumstances you are better choosing
COBRA or accessing medical and dental coverage under the health insurance
exchange.  You acknowledge that in the event you become disabled prior to your
Separation Date, you may be eligible for STD and/or LTD benefits; however, your
employment will be terminated on your Separation Date. 

﻿

14.



Code of Conduct Disclosure of Securities/SOX Violations. The Company seeks
to ensure compliance with its Code of Conduct, other Company policies and
federal and state laws and regulations, and imposes on each of its officers,
directors, employees and others a duty to report potential violations. This
includes the duty to report to the Company any conduct, act, or omission by the
Company that you believe may constitute a violation of the Sarbanes-Oxley Act of
2002 (“SOX”) or other securities laws, including any fraud on investors or
potential investors, financial improprieties, and/or any other unlawful conduct
(hereafter collectively “unlawful conduct”). The Company provides mechanisms to
encourage compliance with this duty, including the ability to report matters
anonymously to an independent, third party company through the Employee Alert
Line at 1-800-533-2547, or at the Web site: www.listenupreports.com, and if any
person subject to the Code of Conduct does not believe that the matter has been
adequately handled, then it should be reported in writing to the General Counsel
or the Director of the Internal Audit Department, or in appropriate
circumstances involving issues regarding the integrity of the
Company’s financial statements or other unlawful conduct as defined above, to
the Chairman of the Audit Committee of the Board of Directors. You acknowledge
this responsibility under the Company’s Code of Conduct. The Company’s Code of
Conduct prohibits retaliation for any such reporting and your entitlement to
compensation under the Agreement will not be affected in any manner by the
reporting of unlawful conduct on the part of the Company. The officers of the
Company are not aware of any facts that would give rise to a claim by the
Company or its affiliates against you. 

﻿

15.



Waiver and Release.  In consideration for the compensation hereunder, and for
other good and sufficient consideration contained herein and otherwise, the
receipt of which is hereby acknowledged, you hereby release and discharge the
Company and its past or present officers, directors, employees, agents and
attorneys, whether directly or indirectly, and whether individually or in their
official capacities (collectively, the “Releasees”), from all actions, causes of
action, suits, covenants, contracts, controversies, agreements, promises,
claims, complaints, liabilities, promises, torts, debts, damages, judgments,
rights or demands whatsoever, whether existing or contingent, known or unknown,
suspected or unsuspected, including without limitation, all claims in law or in
equity (collectively, “Claims”) which you ever had, now have or hereafter may
have against the Releasees to the date of your execution of this Agreement,
including any claims for any alleged violation of any federal, state, or local
law, regulation or public policy relating to or having any bearing, directly or
indirectly, on the terms and conditions of your employment with the Company or
the termination of your employment with the Company.

﻿





5

 

--------------------------------------------------------------------------------

 

In addition, you understand and acknowledge that there are various federal,
state and local laws that prohibit employment discrimination on the basis of
age, sex, race, color, marital status, national origin, religion, disability,
sexual orientation and other legally protected categories, and that these laws
are enforced by the courts and various government agencies.  You intend to give
up any rights you may have under these laws or any other laws with respect to
your affiliation with the Releasees, employment by the Company, or the ending of
your employment with the Company.  You hereby release and forever discharge the
Releasees from any and all actions, causes of action and claims whatsoever for
wages, severance, stock options, bonuses, damages, including pain and suffering
and emotional harm arising out of any promise, agreement or contract, known or
unknown, suspected or unsuspected, you ever had, now have, or shall have against
the Releasees with respect to any matter, event or condition occurring or
arising on or prior to the date of your execution of this Agreement, including,
but not limited to, claims for breach of an implied or expressed employment
contract, claims for unlawful discharge, claims for outstanding wages, claims
alleging a violation of federal and state wage and hour laws, Title VII of the
Civil Rights Act, as amended, the Age Discrimination in Employment Act of 1967,
as amended, Section 1981 of the Civil Rights Action of 1991, The Americans with
Disabilities Act, The Equal Pay Act, the Family Medical and Leave Act, federal
and state Wage and Hour Laws, including but not limited to, Mass. Gen. Laws ch.
149 Section 148, et. seq. and Mass. Gen. Laws ch.151, Section 1A et. seq., the
Employee Retirement Income Security Act of 1974, federal and state whistle
blower laws and other claims pursuant to federal, state or local law regarding
discrimination based on race, age, sex, religion, marital status, disability,
sexual orientation, or national origin, claims for alleged violation of any
other local, state, and federal law, regulations, ordinance or public policy
relating to or having any bearing, directly or indirectly, on the terms or
conditions of your employment with the Company, the termination of such
employment, as well as all claims pursuant to common law, or claims arising
directly or indirectly out of your employment by or termination of employment
with the Company.  The recitation of specific claims in this paragraph is
without prejudice to the general release in the first paragraph of this Section
and is not intended to limit the scope of the general release.

﻿

You further agree to release and discharge the Releasees not only from any and
all claims which you could have made on your own behalf or on behalf of others,
but also from those which may or could be brought by any other person,
governmental authority or organization on your behalf, and you specifically
waive any right to recover any damage awards as a member of any class in a case
in which any claim(s) against the Releases are made involving any matters.

﻿

You acknowledge that you may later discover facts different from, or in addition
to, what you know to be true for matters released in this
Agreement.  Notwithstanding any such different or additional facts, you agree
that this Agreement will remain in effect as to all claims released under the
Agreement.

﻿

This Release does not apply to any claims arising solely after the execution of
this Agreement or to any claims arising from a breach of this Agreement.

﻿





6

 

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, nothing in this Agreement shall bar or prohibit
you from contacting, filing a charge or complaint with, seeking assistance from
or participating in any proceeding before any federal or state administrative
agency, including the Equal Employment Opportunity Commission, to the extent
permitted by applicable federal, state and/or local law.  You understand and
agree, however, that you will be prohibited to the fullest extent authorized by
law from obtaining monetary damages or other personal relief in any such agency
proceeding.

﻿

16.



Period of Review.    Waiver of Rights and Claims Under the ADEA.    You are
hereby informed, in writing, that you are waiving any rights and/or claims for
damages you have or may have under the Age Discrimination in Employment Action
of 1967, as amended (“ADEA”).

﻿

i.



Waiver in Exchange for Consideration.  You agree that, in exchange for the
consideration set forth in this Agreement, which you would not otherwise be
entitled to receive, you specifically and voluntarily waive such rights and/or
claims under the ADEA you might have against the Releasees to the extent such
rights and/or claims arose prior to the date this Agreement was executed.

﻿

ii.



No waiver of Claims Arising After Execution of Agreement.  You understand and
agree that you are not waiving any rights or claims under the ADEA that may
arise after the date this Agreement is executed.

﻿

iii.



Knowing and Voluntary.  You agree that you have carefully read and fully
understand all of the provisions of this Agreement, and that you knowingly and
voluntarily agree to all the terms set forth in this Agreement.  You acknowledge
that in entering into this Agreement, you are not relying on any representation,
promise or inducement made by the Company, or its attorneys, with the exception
of those promises described in this document.

﻿

iv.



Opportunity to Consult Legal Counsel.  By this Agreement, the Company is
advising you, in writing, to consult with legal counsel before signing the
Agreement.  You acknowledge that you have not been subjected to any undue or
improper influence interfering with the exercise of your free will in deciding
whether or not to consult with counsel prior to signing the Agreement.

﻿

v.



Review.  You understand that you have twenty-one (21) days in which to consider
this Agreement prior to signing it, but may waive all or part of the review
period if you choose.  If you fail to return this Agreement within 21 days of
the date you receive it, the Company will consider you to have rejected its
offer of the payment and benefits provided herein.  You acknowledge that any
changes to this Agreement, material or otherwise, will not restart the 21-day
review period.

﻿



7

 

--------------------------------------------------------------------------------

 

vi.



Revocation.  You understand further that, once you have signed this Agreement,
you have seven (7) days in which to revoke it.  You understand that such
seven-day period is mandatory and may not be waived.  You understand and agree
that any notice of revocation you may wish to make must be in writing and
received by the Company within the seven-day revocation period, and in no case
later than 5:00 p.m. on the seventh day.  Any such notice of revocation must be
directed to HR Solutions, 440 Lincoln Street, S-251, Worcester, MA 01653.  You
further understand that the Agreement does not become effective or enforceable
and that no payment will be made under the Agreement until the seven-day
revocation period has expired. 

﻿

vii.



Effective Date.  The Effective Date of this Agreement will be the eighth day
after you sign it.  If the Company does not receive written notice from you
within the seven-day revocation period that you are exercising your right of
revocation, the Agreement will automatically become effective as of the
Effective Date.

﻿

17.



Successors and Assigns.  This Agreement shall be binding upon you, your heirs,
executors, administrators and assigns, and upon the Company, its successors and
assigns.

﻿

18.



Completeness of Agreement.  This Agreement contains all the terms and conditions
agreed upon by the parties with reference to the subject matter contained in
this Agreement.  No other agreement, oral or otherwise, will be deemed to exist
or to bind either of the parties to this Agreement.  No representative of any
party to this Agreement had or has any authority to make any representation or
promise not contained in this Agreement, and each of the parties to this
Agreement acknowledge that such party has not executed this Agreement in
reliance upon any such representation or promise.  This Agreement cannot be
modified except by a written instrument signed by both parties.

﻿

19.



Severability.  The invalidity or unenforceability of any provision hereof shall
in no way affect the validity or enforceability of any other
provision.  Wherever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision hereof shall be prohibited by or be invalid under such law,
that provision shall be ineffective only to the extent of such prohibition or
invalidity without invalidating or nullifying the remainder of that provision or
any other provision of this Agreement.  The language of all the parts of this
Agreement and Release shall be construed as a whole, according to its fair
meaning, and not strictly for or against either party.

﻿

20.



Massachusetts Law.  This Agreement shall be executed as an agreement under seal
and it shall be governed by the laws of the Commonwealth of Massachusetts
without giving effect to the principles of conflicts of laws of such state.  All
disputes arising under or out of this Agreement will be brought in courts of
competent jurisdiction located within the Commonwealth of Massachusetts.

﻿

﻿







8

 

--------------------------------------------------------------------------------

 

﻿

﻿

 

﻿

Very truly yours,

﻿

THE HANOVER INSURANCE COMPANY

﻿

By: /s/ Christine Bilotti-Peterson

﻿

Christine Bilotti-Peterson

Senior Vice President and CHRO

﻿

﻿

﻿

I knowingly understand and voluntarily agree and accept the terms and conditions
set forth above.

﻿

﻿

/s/ Andrew S. Robinson

Andrew S. Robinson

Date:  August 12, 2016

﻿

﻿

﻿

﻿

﻿





9

 

--------------------------------------------------------------------------------

 



Exhibit A

﻿

﻿

﻿

﻿

August 5, 2016

﻿

﻿

﻿

The Hanover Insurance Company

﻿440 Lincoln Street

﻿Worcester,  MA 01653

﻿

﻿

I hereby resign, effective August  5, 2016, all of my officer and director
positions held in The Hanover Insurance Group, Inc. and each of its subsidiaries
or affiliates.

﻿

﻿

﻿

Very truly yours,

﻿

﻿

_____________________________

Andrew S. Robinson

﻿

﻿



10

 

--------------------------------------------------------------------------------